
	
		I
		112th CONGRESS
		1st Session
		H. R. 2227
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Lance (for
			 himself and Mr. Murphy of Connecticut)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide for the regulation of medical gases, taking into account the special
		  characteristics of medical gases, the special techniques and processes required
		  to produce medical gases, and the established history of safe and effective use
		  of medical gases.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medical Gas Safety
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Regulation of medical gases.
					Sec. 4. Fees relating to medical gas regulation.
					Sec. 5. Miscellaneous provisions.
				
			2.FindingsThe Congress finds the following:
			(1)Medical gases have
			 been used broadly by the medical community for many decades and are critical to
			 ensuring the public health.
			(2)Most medical gases
			 predate the new drug approval provisions in the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) and, consequently, medical gases have been
			 marketed for many years without new drug approval.
			3.Regulation of
			 medical gases
			(a)Adulteration
				(1)In
			 generalSection 501(a)(2) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 351(a)(2)) is amended by striking ; or (3) and
			 inserting ; or (D) if it is a medical gas (as defined in section 575)
			 and it is manufactured, prepared, processed, packed, or held in violation of
			 subchapter G or regulations thereunder; or (3).
				(2)ApplicabilityThe
			 amendment made by paragraph (1) applies beginning on the date that is 2 years
			 after the date of the enactment of this Act.
				(b)RegulationChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding at the end the
			 following:
				
					GMedical
				Gases
						575.DefinitionsIn this subchapter:
							(1)The term
				designated medical gas means any of the following:
								(A)Oxygen, as defined
				in the United States Pharmacopeia (or any successor publication).
								(B)Nitrogen, as
				defined in the National Formulary (or any successor publication).
								(C)Nitrous oxide, as defined in the United
				States Pharmacopeia (or any successor publication).
								(D)Carbon dioxide, as defined in the United
				States Pharmacopeia (or any successor publication).
								(E)Helium, as defined in the United States
				Pharmacopeia (or any successor publication).
								(F)Medical air, as defined in the United
				States Pharmacopeia (or any successor publication).
								(G)Any other medical
				gas deemed appropriate by the Secretary.
								(2)The term medical gas means a
				drug that is—
								(A)manufactured or
				stored in a liquefied, non-liquefied, or cryogenic state; and
								(B)is administered as
				a gas.
								(3)The term
				Medical Gas Advisory Committee means the Medical Gas Advisory
				Committee established under section 577.
							(4)The term medical gas
				manufacturer means an entity that owns or operates an establishment
				registered under section 510 that manufactures, prepares, processes, packages,
				repackages, or labels a medical gas or that fills high-pressure medical gas
				cylinders or cryogenic medical gas containers by any of the following methods:
				liquid to liquid, liquid to gas, or gas to gas.
							576.Regulation of
				medical gases
							(a)Certification of
				designated medical gases
								(1)SubmissionAny
				person may file with the Secretary a certification that a medical gas is a
				designated medical gas.
								(2)Approval of
				certificationThe Secretary shall approve a certification
				submitted under paragraph (1) with respect to a medical gas if the
				certification demonstrates to the Secretary’s satisfaction that the medical gas
				is a designated medical gas.
								(3)Effect of
				approval of certification
									(A)In
				generalA medical gas subject to a certification for which an
				approval is in effect under paragraph (2) is deemed to be approved pursuant to
				an application filed pursuant to section 505(b) or 512(b)(1), as applicable,
				for—
										(i)those indications
				for which the medical gas has been marketed to a material extent for a material
				time; or
										(ii)for
				administration in a supervised clinical setting under the direction of a
				medical or veterinary, as applicable, professional.
										(B)Inapplicability
				of exclusivity provisionsSections 505(c)(3)(E), 505(j)(5)(F),
				and 512(c)(2)(F) do not apply with respect to the approval of a designated
				medical gas under this subsection.
									(4)Registration and
				listing under section 510To the greatest extent possible, the
				Secretary shall streamline the certification and approval process under this
				subsection with the registration and listing process under section 510.
								(b)Approval of
				non-Designated medical gases
								(1)ProceduresNot
				later than 2 years after the date of the enactment of this subchapter, the
				Secretary, in consultation with the Medical Gas Advisory Committee, shall
				establish by rule appropriate procedures for the approval of medical gases that
				are not designated medical gases pursuant to section 505 or 512, as
				applicable.
								(2)Submission of
				new drug applications and abbreviated new drug applications
									(A)In
				generalExcept as provided in
				subparagraph (B), the Secretary shall not require the submission of a new drug
				application or an abbreviated new drug application under subsection (b) or (j)
				of section 505, or a new animal drug application or an abbreviated new animal
				drug application under subsection (b)(1) or (b)(2) of section 512, for any
				medical gas that is not a designated medical gas during the period ending on
				the later of—
										(i)4
				years after the date of the enactment of this subchapter; or
										(ii)2
				years after the date on which the Secretary establishes applicable procedures
				under paragraph (1).
										(B)ExceptionsNothing
				in this subchapter—
										(i)prohibits the
				voluntary submission of an application under subsection (b) or (j) of section
				505 or subsection (b)(1) or (b)(2) of section 512 for a medical gas; or
										(ii)constitutes an
				exemption from the requirements under section 505(i) or section 512(j)
				(relating to investigational new drugs and investigational new animal drugs,
				respectively).
										(c)Separate
				regulations for medical gases
								(1)In
				generalNot later than 2 years after the date of the enactment of
				this subchapter, the Secretary, in consultation with the Medical Gas Advisory
				Committee, shall establish by separate and specific regulation—
									(A)appropriate
				current good manufacturing practice requirements for medical gases;
									(B)separate labeling
				requirements for medical gases;
									(C)separate wholesale
				distribution requirements for medical gases;
									(D)a streamlined
				electronic process for registration, and listing of medical gases, under
				section 510 by medical gas manufacturers that are small business concerns (as
				defined in section 3 of the Small Business Act); and
									(E)separate and
				proportionate product tracking and anticounterfeiting rules for medical
				gases.
									(2)Evaluation in
				rulemakingIn any regulation of the Food and Drug Administration
				pertaining to drugs or drug manufacturers that is pending finalization as of
				the date of the enactment of this subchapter or is proposed after such date,
				the Secretary shall specifically evaluate the effect of such regulation on, and
				the suitability of such regulation for, medical gases and medical gas
				manufacturers. Based on such evaluation, the Secretary shall include in the
				regulation an accommodation, unique application, or exemption for medical gases
				and medical gas manufacturers as appropriate given the special characteristics
				of medical gases.
								(3)Coordination
				with States
									(A)In
				generalThe Secretary, in
				consultation with the Medical Gas Advisory Committee, shall establish a
				separate risk-based inspection regime specific to medical gas manufacturers
				that ensures coordination with State and local inspection activities and seek
				to enter into partnership agreements in order to improve the coordination and
				efficiency of Federal and State efforts to regulate medical gas manufacturers
				and medical gases. Such agreements shall—
										(i)ensure consistent
				inspector training between State and Federal authorities;
										(ii)eliminate, to the
				extent practicable, any overlapping fees or inspection fees or activities
				between State and Federal inspectors;
										(iii)promote current
				good manufacturing practice compliance;
										(iv)ensure consistent
				application of Federal regulations with respect to medical gas manufacturers;
				and
										(v)include any
				mechanisms determined by the Secretary, in consultation with the Medical Gas
				Advisory Committee, to improve the coordination and efficiency of Federal and
				State efforts to regulate medical gas manufacturers and medical gases.
										(B)Dissemination of
				informationThe Secretary
				shall disseminate appropriate information to States regarding application of
				Federal regulations to medical gas manufacturers and medical gases in order to
				improve the consistency of enforcement of applicable regulations.
									577.Medical gas
				advisory committee
							(a)EstablishmentNot later than 6 months after the date of
				the enactment of this subchapter, the Secretary shall establish a permanent
				advisory committee to be known as the Medical Gas Advisory Committee.
							(b)MembershipThe
				Medical Gas Advisory Committee—
								(1)shall include
				representatives of medical gas manufacturers and medical gas safety standards
				development organizations; and
								(2)may include
				representatives of patient advocacy groups, professional associations,
				physicians, scientists, other medical professionals licensed to manufacture or
				use medical gases (such as pulmonologists, respiratory therapists,
				veterinarians, and anesthesiologists), and other stakeholders as determined
				appropriate by the Secretary.
								(c)DutiesThe
				Medical Gas Advisory Committee shall provide the Secretary with regular
				guidance and specific advice on medical gas regulatory initiatives, including
				with respect to regulations concerning the approval of medical gases under
				sections 505 and 512, the manufacture of medical gases, and related
				activities.
							(d)FACAExcept
				as inconsistent with this section, the Medical Gas Advisory Committee shall be
				subject to the Federal Advisory Committee
				Act.
							.
			4.Fees relating to
			 medical gas regulation
			(a)FindingThe
			 Congress finds that the fees authorized by the amendment made in subsection (b)
			 will be dedicated towards the costs of the Food and Drug Administration’s
			 regulation of non-designated medical gases, as set forth in the goals
			 identified for purposes of part 6 of subchapter C of chapter VII of the Federal
			 Food, Drug, and Cosmetic Act, in the letters from the Secretary of Health and
			 Human Services to the Chairman of the Committee on Health, Education, Labor,
			 and Pensions of the Senate and the Chairman of the Committee on Energy and
			 Commerce of the House of Representatives, as set forth in the Congressional
			 Record.
			(b)Authority To
			 assess and collect feesSubchapter C of chapter VII (21 U.S.C. 379f
			 et seq.) is amended by adding at the end the following:
				
					6Fees
				relating to medical gases
						744.Authority to
				assess and collect fees
							(a)Fees relating to
				non-Designated medical gasesFor fiscal year 2013 and each subsequent
				fiscal year, the Secretary, in consultation with the Medical Gas Advisory
				Committee, shall assess and collect fees under this section from each category
				of persons that, with respect to drugs that are non-designated medical gases,
				would be subject to a fee under section 736(a), 740(a), or 741(a) but for the
				operation of subsection (c).
							(b)Exemption for
				designated medical gasesSubsection (a) does not authorize the
				assessment or collection of any fee with respect to drugs that are designated
				medical gases.
							(c)Inapplicability
				of other drug fees to medical gasesFees under sections 736(a),
				740(a), and 741(a) shall not be assessed or collected insofar as such fees
				relate to drugs that are medical gases.
							(d)EstablishmentThe
				Secretary shall by regulation establish the amount of fees under this section
				for a fiscal year—
								(1)so as to generate
				a total revenue amount not exceeding the Secretary’s estimate of 100 percent of
				the costs of the Food and Drug Administration’s regulation of non-designated
				medical gases during such year; and
								(2)taking into consideration the special
				characteristics of non-designated medical gases, including the unique
				manufacturing and distribution system required to produce non-designated
				medical gases.
								(e)Crediting and
				Availability of Fees
								(1)In
				generalFees authorized under subsection (a) shall be collected
				and available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts. Such fees are authorized to remain available
				until expended. Such sums as may be necessary may be transferred from the Food
				and Drug Administration salaries and expenses appropriation account without
				fiscal year limitation to such appropriation account for salaries and expenses
				with such fiscal year limitation. The sums transferred shall be available
				solely for the costs of the Food and Drug Administration’s regulation of
				non-designated medical gases.
								(2)Collections and
				appropriation acts
									(A)In
				generalThe fees authorized by this section—
										(i)shall be retained
				in each fiscal year in an amount not to exceed the amount specified in
				appropriation Acts, or otherwise made available for obligation, for such fiscal
				year; and
										(ii)shall only be
				collected and available to pay the costs of the Food and Drug Administration’s
				regulation of non-designated medical gases.
										(B)ComplianceThe
				Secretary shall be considered to have met the requirements of subparagraph
				(A)(ii) in any fiscal year if the costs funded by appropriations and allocated
				for the costs of the Food and Drug Administration’s regulation of
				non-designated medical gases—
										(i)are not more than
				3 percent below the level specified in subparagraph (A)(ii); or
										(ii)(I)are more than 3 percent
				below the level specified in subparagraph (A)(ii), and fees assessed for the
				fiscal year following the subsequent fiscal year are decreased by the amount in
				excess of 3 percent by which such costs fell below the level specified in such
				subparagraph; and
											(II)such costs are not more than 5 percent
				below the level specified in such subparagraph.
											(3)Authorization of
				appropriationsFor each of the fiscal years 2013 through 2017,
				there is authorized to be appropriated for fees under this section an amount
				equal to the total revenue amount determined under subsection (d) for the
				fiscal year.
								(4)OffsetIf
				the sum of the cumulative amount of fees collected under this section for the
				fiscal years 2013 through 2015 and the amount of fees estimated to be collected
				under this section for fiscal year 2016 exceeds the cumulative amount
				appropriated under paragraph (3) for the fiscal years 2013 through 2016, the
				excess shall be credited to the appropriation account of the Food and Drug
				Administration as provided in paragraph (1), and shall be subtracted from the
				amount of fees that would otherwise be authorized to be collected under this
				section pursuant to appropriation Acts for fiscal year 2017.
								(f)DefinitionsIn
				this section:
								(1)The terms
				designated medical gas and medical gas have the
				meanings given to such terms in section 575.
								(2)The term
				non-designated medical gas means a medical gas that is not a
				designated medical
				gas.
								.
			(c)Reauthorization;
			 reporting requirementsPart 6
			 of subchapter C of chapter VII (21 U.S.C. 379f et seq.), as added by subsection
			 (a), is further amended by adding at the end the following:
				
					744A.Reauthorization;
				reporting requirements
						(a)Performance
				ReportBeginning with fiscal
				year 2013, not later than 120 days after the end of each fiscal year for which
				fees are collected under this part, the Secretary shall prepare and submit to
				the Committee on Energy and Commerce of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate a report
				concerning the progress of the Food and Drug Administration in achieving the
				goals identified in the letters described in section 4(a) of the
				Medical Gas Safety Act during
				such fiscal year and the future plans of the Food and Drug Administration for
				meeting the goals.
						(b)Fiscal
				ReportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report on the implementation of the authority for
				such fees during such fiscal year and the use, by the Food and Drug
				Administration, of the fees collected for such fiscal year.
						(c)Public
				AvailabilityThe Secretary shall make the reports required under
				subsections (a) and (b) available to the public on the Internet Web site of the
				Food and Drug Administration.
						(d)Reauthorization
							(1)ConsultationIn
				developing recommendations to present to the Congress with respect to the
				goals, and plans for meeting the goals, for the Food and Drug Administration’s
				regulation of non-designated medical gases for the first 5 fiscal years after
				fiscal year 2017, and for the reauthorization of this part for such fiscal
				years, the Secretary shall consult with—
								(A)the Committee on
				Energy and Commerce of the House of Representatives;
								(B)the Committee on
				Health, Education, Labor, and Pensions of the Senate;
								(C)scientific and
				academic experts;
								(D)health care
				professionals;
								(E)representatives of
				patient and consumer advocacy groups; and
								(F)the regulated
				industry.
								(2)Prior public
				inputPrior to beginning negotiations with the regulated industry
				on the reauthorization of this part, the Secretary shall—
								(A)publish a notice
				in the Federal Register requesting public input on the reauthorization;
								(B)hold a public
				meeting at which the public may present its views on the reauthorization,
				including specific suggestions for changes to the goals referred to in
				subsection (a);
								(C)provide a period
				of 30 days after the public meeting to obtain written comments from the public
				suggesting changes to this part; and
								(D)publish the
				comments on the Food and Drug Administration's Internet Web site.
								(3)Periodic
				consultationNot less frequently than once every month during
				negotiations with the regulated industry, the Secretary shall hold discussions
				with representatives of patient and consumer advocacy groups to continue
				discussions of their views on the reauthorization and their suggestions for
				changes to this part as expressed under paragraph (2).
							(4)Public review of
				recommendationsAfter negotiations with the regulated industry,
				the Secretary shall—
								(A)present the
				recommendations developed under paragraph (1) to the Congressional committees
				specified in such paragraph;
								(B)publish such
				recommendations in the Federal Register;
								(C)provide for a
				period of 30 days for the public to provide written comments on such
				recommendations;
								(D)hold a meeting at
				which the public may present its views on such recommendations; and
								(E)after
				consideration of such public views and comments, revise such recommendations as
				necessary.
								(5)Transmittal of
				recommendationsNot later than January 15, 2017, the Secretary
				shall transmit to the Congress the revised recommendations under paragraph (4),
				a summary of the views and comments received under such paragraph, and any
				changes made to the recommendations in response to such views and
				comments.
							(6)Minutes of
				negotiation meetings
								(A)Public
				availabilityBefore presenting the recommendations developed
				under paragraphs (1) through (5) to the Congress, the Secretary shall make
				publicly available, on the public Web site of the Food and Drug Administration,
				minutes of all negotiation meetings conducted under this subsection between the
				Food and Drug Administration and the regulated industry.
								(B)ContentThe
				minutes described under subparagraph (A) shall summarize any substantive
				proposal made by any party to the negotiations as well as significant
				controversies or differences of opinion during the negotiations and their
				resolution.
								.
			(d)Sunset
			 dates
				(1)AuthorizationThe
			 amendment made by subsection (b) ceases to be effective October 1, 2017.
				(2)Reporting
			 requirementsThe amendment made by subsection (c) ceases to be
			 effective January 31, 2018.
				5.Miscellaneous
			 provisions
			(a)Rule of
			 constructionNothing in this
			 Act and the amendments made by this Act shall be construed to impair any
			 approval of an application submitted under section 505 or 512 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355) for a medical gas (as defined in
			 section 575 of the Federal Food, Drug, and Cosmetic Act, as added by section
			 3(b) of this Act) that occurred prior to the date of the enactment of this
			 Act.
			(b)Savings
			 clauseExcept as expressly
			 set forth in this Act and the amendments made by this Act, a medical gas (as
			 defined in section 575 of the Federal Food, Drug, and Cosmetic Act, as added by
			 section 3(b) of this Act) shall be subject to all applicable requirements for
			 drugs under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			
